Exhibit 10.12


AMENDMENT TO ADVERTISING REPRESENTATION AGREEMENT


This AMENDMENT TO ADVERTISING REPRESENTATION AGREEMENT (this “Amendment”) is
entered into as of November 12, 2008 by and between GoFish Corporation
(“GoFish”), a Nevada corporation, and Miniclip Limited, a company registered in
the United Kingdom with company number 04150754 (“Company”). All capitalized
terms not otherwise defined herein shall have the meaning ascribed to such term
in the Agreement (as defined below).


WHEREAS, GoFish and Company are parties to an Advertising Representation
Agreement dated December 10, 2007 (the “Agreement”), pursuant to which GoFish
has the exclusive right to arrange, negotiate and sell Advertising on the
Company Site in the Territory;


WHEREAS, Company and GoFish desire to extend the Term of the Agreement and have
agreed to such other changes to the terms and conditions of the Agreement as are
contained in this Amendment.


NOW, THEREFORE, the parties agree as follows:


1.  
Term. Section 2.1 will be amended, in its entirety, to read as follows:



“2.1  Term.   The initial term shall begin on the Effective Date and end on
December 31, 2008 (the “Initial Term”) unless terminated earlier in accordance
with the provisions of this Section 2. After the Initial Term, the Term shall
automatically renew for one successive one-year period, unless terminated
earlier in accordance with the provisions of this Section 2 (“Subsequent Term,”
and collectively with the Initial Term, “Term”).


2.  
****



3.  
Payment Terms. In Section 3.3.1, the term “forty-five (45) days” shall be
replaced with “sixty (60) days.”



4.  
Accounting Statement. The following shall be added to the end of Section 3.4:



“If, at the end of any calendar quarter, GF has less than **** in cash and cash
equivalents, then: (i) the accounting statements will include the following
financial metrics of GF: cash and cash equivalents, cash inflows and cash
expenditures, and (ii) the audit rights in this Section 3.4 shall increase to
three times per calendar year and shall include those separate books, records
and accounts kept by GF and to be supplied with such additional information,
including monthly management accounts and operating statistics and other trading
and financial information reasonably necessary to determine GF’s financial
condition, in such form as MC may reasonably require to keep it properly
informed about the financial condition of GF; provided, however, that GF shall
not be required to provide MC with confidential information of third parties.”


 GF shall provide such statements to MC no later than fifteen calendar days
following the end of the month to which the statement relates.”


5.  
****



6.  
****



7.  
Costs. The following shall be added to the end of Section 4.2:



“All such costs related to the development and implementation of creative work
and costs for the development of advergames shall be paid for by MC; provided,
however, that, prior to the sale of any Advertising involving custom
development, GF shall get prior approval from MC by giving notice to MC of such
pending sale and the price to be paid for such custom Advertising including any
guaranteed game plays. In addition, GF shall clearly state on the monthly
reports the price paid for advergames.”
 

--------------------------------------------------------------------------------



 
8.  
Schedule E of the Agreement is hereby deleted and replaced, in its entirety,
with Annex A, attached hereto.



9.  
Except as amended hereby, the Agreement remains unchanged and in full force and
effect and is hereby ratified and confirmed.





IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.
 

GOFISH CORPORATION       MINICLIP LIMITED               By:  
/s/ Tabreez Verjee  
  By:  
/s/ Rob Small
  Name:
Tabreez Verjee  
  Name: Rob Small   Title:
President 
  Title: CEO                       25/11/08  



 
 

--------------------------------------------------------------------------------




ANNEX A


Schedule E


****



--------------------------------------------------------------------------------

